Citation Nr: 0011992	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  95-40 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a nervous condition, to 
include schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's sister


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had military service, either active duty or 
active duty for training, from March to September 1957.  A 
military health record or abstract of service has a notation 
that he received a "section 8" discharge from service.  Such 
a discharge would involve a mental disorder but could cover 
exclusively mental deficiency or similar impairment.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim of 
entitlement to service connection for a nervous condition.

This matter was remanded in April 1998 for the purpose of 
obtaining additional service medical records.  This case has 
been returned to the Board for appellate review.

The earliest medical records on file are dated in 1964 and 
1965.  The report reflects a diagnosis of mental deficiency.  
A claim had been filed in 1966 and the National Personnel 
Record Center, St. Louis, noted his military service was from 
March to September 1957.  His last rank was as E-2.  The only 
medical records forwarded in 1967 were a health record or 
abstract and a report of physical examination conducted at 
entrance.  Why there would have been no other medical records 
available at the time is unclear, especially if he was 
released from service pursuant to "section 8".


REMAND

The veteran essentially contends that he suffers from a 
nervous condition which had its onset during his period of 
military service.  Specifically, the veteran maintains that 
he was treated for a psychiatric disorder while in service 
and was prematurely discharged after six months of service as 
a result thereof.  During his hearing before the RO in March 
1996, the veteran's sister testified that the veteran had 
been discharged because of a psychiatric disorder.  She 
further indicated that, immediately following his separation 
from the Army, the veteran was admitted to a psychiatric 
hospital at Fort Leonard Wood, Missouri.

The record indicates that service medical records were 
provided in 1967 following a claim filed with the VA in 1966.  
These records consisted of an undated enlistment examination 
for the United States Army Reserves and a Health Record-
Abstract of Service.  Information from the National Personnel 
Records Center (NPRC) received recently is that "this record 
is fire related.  No records were recovered from the fire"; 
(although a request for his records had been made in 1967, 
which was prior to the fire.)  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the veteran in 
developing facts pertinent to his claim is heightened in a 
case where the service medical records are presumed 
destroyed, and includes the obligation to search for 
alternative records.  Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  When such alternative records become available, 
there is a duty to consider such records in relation to the 
veteran's claim.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  As will be explained below, the Board must remand 
this case again because certain development requested in its 
April 1998 remand has not been performed.  In Stegall v. 
West, 11 Vet. App. 268, 271 (1998), the Court concluded that 
the Board had erred when it considered a claim when the RO 
had not conformed to the dictates of the earlier Board 
remand.

The Board notes that the RO was specifically requested to 
contact the service medical facility at Fort Leonard Wood, 
Missouri, for any additional records and in addition contact 
the Surgeon General's Office (SGO), Department of the Army, 
for any pertinent information.  

The Board concludes that notes that the RO substantially 
complied with the Board's request in the Remand as set forth 
in the remand on page 4, paragraph numbered 2.  After 
correspondence between the RO and the veteran, and the RO and 
the National Personnel Record Center, St. Louis, the RO 
received a reply from the latter, by FAX, that the veteran's 
record was fire related; that there were no auxiliary records 
on file for the veteran including SGO records; that any 
clinical records on file would have been combined with the 
veteran's "personnel jacket"; and that it was believed the 
veteran's service was active duty for training, not active 
military service, based on BIRLS.  

However, the RO did not contact the medical facility at Fort 
Leonard Wood, Missouri to ascertain whether there was any 
record of the veteran having been a patient there during his 
period of service or after discharge.  It may be that the 
facility would not have medical records there but it might 
conceivably have a record indicating he was a patient and 
perhaps the a notation referable to the medical condition.  
The Board is compelled to find that compliance with paragraph 
numbered 1 of the remand is necessary in the present case.  
See Cuevas, supra.  Such a direction in the Board's remand 
confers on the veteran, as a matter of law, the right to 
compliance with the remand order.  Stegall, supra.  The 
notation made by an RO employee that the VA does not go to 
military hospital for 40 year old records "-go to NPRC" is 
not a sufficient reason for failing to comply with the 
Board's remand request.  

In view of the foregoing, the case must be REMANDED to the RO 
for the requested action:

1.  The RO should contact the service 
medical facility at Fort Leonard Wood, 
Missouri, and ascertain whether there is 
any record of the veteran having been a 
patient there during his period of 
service as well as after his discharge 
from service in September 1957.  Any such 
report or record should be forwarded to 
the RO.  If the search for these records 
should yield negative results, 
documentation to that effect should be 
placed in the veteran's claims file.

2.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed.  After 
the above requested development has been 
completed, the RO should again review the 
case on the basis of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




